CESS e POEMS BREUA

CLINTON W. CALHOUN, It
KERRY A. LAWRENCE?®?*®

REBECCA R. BROWN?*

—

*ALSO ADMITTED IN VA & OC
*®ALSO AOMITTEO IN CT

MEMO. ENDORSED

BY ECF

Hon. Nelson S. Roman
United States District Judge
United States Courthouse
300 Quarropas St.

White Pains, NY 10601

Re: United States v. Azeem Anif
20 Cr. 253 (NSR)

Dear Judge Roman:

ents? FSG GSIOHAD BARE Toft"

CaLHoUN & LAWRENCE, LLP
ATTORNEYS AT LAW
8! MAIN STREET
SUITE 504
WHITE PLAINS. NEW YORK 1060!

{S14} 946-5900

FAX (914) 946-5906

September 1, 2020

Request to adjourn both Defendants’ sentencings,
currently scheduled for September 17, 2020, is granted
without objection from the Government. Defendant
Nadia Maqsood's (01) Sentencing is adjourned until
Oct. 7, 2020 at 10:00 am. Defendant Azeem Arif's (02)
Sentencing is adjourned until Oct. 7, 2020 at 10:45 am.
Clerk of the Court requested to terminate the motion
(doc. 57).

Dated: Sept. 2, 2020 Seen 2

po
elson S. Ronan, US.D.J.

eet

  

I am writing, with the consent of the Govemment, to request that Mr. Arifs sentencing,
presently scheduled for September 17, 2020, be adjoumed to the first available date on which the
parties can appear im person rather than via teleconference. Mr. Allee joms in this application on
behalf of Ms. Magsood.

Thank you for the Court’s consideration of this request.
Respectfully submitted,

Levy - Pen

Kerry A. Lawrence

KAL‘kvm

ce: AUSA Courtney Heavey (via e-mail)
Benjamm Allee, Esq. (Via e-mail)

 

BOCU MENT
\| ELECTRONICALLY FILED
» BOC #: = eee
" DATE FILED:__4[2[ 202),

|
=
et eet

 
